Per c,ur.

Waties, J.
The intention of the parties must be considered. Now this intention cannot be effectuated by this bond'» It is impossible that the plaintiff can, or ever Could, prosecute the suit in the court in which the condition requires that he should. It could not have been the plaintiff’s intention to bind himself to do it. He signed the bond by mistake, and it was the fault of the magistrate, and not of the party. It was the duty of the magistrate to take a proper bond ; and all bonds taken by him, otherwise than according to the law, which gives authority to him in such cases, must be deemed void. And, therefore, .there must be judgment for the de, fendants. See Hob. 14. 1 Lord Raym, 145.
The judgment in this case, was affirmed, upon appeal, by a full. Bench, at Columbia, in December, 1793.